EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
Claim 6 is amended as follows:
Claim 6. 	(Currently Amended) A fighting glove, the glove comprising: 
a finger section having four finger tubes configured to terminate at a midpoint of a fighter's fingers, the finger section defining an exterior area and an interior area, the exterior area having a first padding to soften a punch to an opponent, the interior area being sufficiently thin so that the fighter can grab an appendage of the opponent when desired; 
a second padding integral with the finger section, the second padding defining a lateral side end area, a top area, a medial area and a bottom area, the top and lateral side end areas having separate pads, the lateral side end area configured to be used when performing a hammer strike, the top area and the lateral side end area defining exterior surfaces which are blended to each other to mitigate cutting of the opponent during a fight; [[and]] 
a securing system attached to the second padding to secure the fighting glove to [[a]] the fighter's hand; and
a top layer and a lateral layer being fabricated from a unitary material, the top and lateral layers compress the top area of the second padding and the lateral side end area of the second padding to mitigate cuts on the opponent whether the fighter's hand is clenched or relaxed.

Claim 7 is amended as follows:
Claim 7. 	(Currently Amended) A fighting glove, the glove comprising: 
a finger section having four finger tubes configured to terminate at a midpoint of a fighter's fingers, the finger section defining an exterior area and an interior area, the exterior area having a first padding to soften a punch to an opponent, the interior area being sufficiently thin so that the fighter can grab an appendage of the opponent when desired; 
a second padding integral with the finger section, the second padding defining a lateral side end area, a top area, a medial area and a bottom area, the top and lateral side end areas having separate pads, the lateral side end area configured to be used when performing a hammer strike, the top and lateral side end areas defining exterior surfaces which are blended to each other when [[a]] the fighter's hand is clenched to mitigate cutting of the opponent during a fight; [[and]] 
a securing system attached to the second padding to secure the fighting glove to [[a]] the fighter's hand; and
wherein the lateral side end area of the second padding is configured to extend parallel to a lateral side of the fighter's hand[[,]] when the glove is worn.

Claim 8 is amended as follows:
Claim 8. 	(Currently Amended) A fighting glove, the glove comprising[[;]]:
a finger section having four finger tubes configured to terminate at a midpoint of a fighter's fingers, the finger section defining an exterior area and an interior area, the exterior area having a first padding to soften a punch to an opponent, the interior area being sufficiently thin so that the fighter can grab an appendage of the opponent when desired; 
a second padding integral with the finger section, the second padding defining a lateral side end area, a top area, a medial area and a bottom area, the top and lateral side end areas having separate pads, the lateral side end area configured to be used when performing a hammer strike, the top and lateral side end areas defining exterior surfaces which are blended to each other when [[a]] the fighter's hand is clenched to mitigate cutting of the opponent during a fight, [[and]]
a securing system attached to the second padding to secure the fighting glove to [[a]] the fighter's hand; and
a medial pad separate from the top area of the second padding, the top and medial areas defining exterior surfaces which are blended to each other when the fighter's hand is clenched to mitigate cutting of the opponent during the fight.

Claim 9 is amended as follows:
Claim 9. 	(Currently Amended) A fighting glove, the glove comprising: 
a finger section having four finger tubes configured to terminate at a midpoint of a fighter's fingers, the finger section defining an exterior area and an interior area, the exterior area having a first padding to soften a punch to an opponent, the interior area being sufficiently thin so that the fighter can grab an appendage of the opponent when desired; 
a second padding integral with the finger section, the second padding defining a lateral side end area, a top area, a medial area and a bottom area, the top and lateral side end areas having separate pads, the lateral side end area configured to be used when performing a hammer strike, the top and lateral side end areas defining exterior surfaces which are blended to each other when [[a]] the fighter's hand is clenched to mitigate cutting of the opponent during a fight; [[and]] 
a securing system attached to the second padding to secure the fighting glove to [[a]] the fighter's hand; and
wherein the securing system has a strap for securing the glove to the fighter's hand, and the securing system further comprises a writable surface for writing indicia to identify an owner of the glove, the writable surface being coverable by the strap.

Claims 3, 5-16 and 18-20 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner notes that the above amendments are made solely for the purpose of correcting antecedence issue(s) introduced by Applicant’s filed response.  The claims (3, 5-16 and 18-20) are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732